UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
KEITH DARNELL FAIR,

                         Plaintiff,                   6:18-cv-1402
                                                      (GLS/TWD)
                    v.

STEVEN T. MNUCHIN et al.,

                         Defendants.

                             SUMMARY ORDER

      Pending before the court is plaintiff pro se Keith Darnell Fair’s motion

for reconsideration1 of the court’s February 1, 2019 Order, (Dkt. No. 17),

which adopted an Order and Report-Recommendation — over Fair’s

objection, (Dkt. No. 13) — that recommended dismissal of the complaint

with prejudice, (Dkt. Nos. 10, 14). For the reasons that follow, Fair’s

motion is denied.

      Motions for reconsideration proceed in the Northern District of New



      1
        Fair also “demand[s] a [sic] up to date copy of the docket and the
name of the transcript reporter” and “request[s] . . . All Court documents
pertaining to the Court Report Transcripts and All Hearings, Decisions,
and Orders, rendered in connection with the Qui Tam
action/proceedings.” (Dkt. No. 17 at 1, 4.) The court previously
addressed Fair’s request for copies and directed the Clerk to provide a
courtesy copy of the docket. (Dkt. No. 18.) All other relief sought is
denied.
York under Local Rule 7.1(g).2 “In order to prevail on a motion for

reconsideration, the movant must satisfy stringent requirements.” In re C-

TC 9th Ave. P’ship v. Norton Co., 182 B.R. 1, 2 (N.D.N.Y. 1995). Such

motions “will generally be denied unless the moving party can point to

controlling decisions or data that the court overlooked—matters, in other

words, that might reasonably be expected to alter the conclusion reached

by the court.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir.

1995). The prevailing rule “recognizes only three possible grounds upon

which motions for reconsideration may be granted; they are (1) an

intervening change in controlling law, (2) the availability of new evidence


      2
          Northern District of New York Local Rule 7.1(g) provides:

      Unless Fed. R. Civ. P. 60 otherwise governs, a party may file and
      serve a motion for reconsideration or reargument no later than
      FOURTEEN DAYS after the entry of the challenged judgment,
      order, or decree. All motions for reconsideration shall conform
      with the requirements set forth in L.R. 7.1(a)(1) and (2). The
      briefing schedule and return date applicable to motions for
      reconsideration shall conform to L.R. 7.1(b)(2). A motion for
      reconsideration of a Magistrate Judge’s determination of a non-
      dispositive matter shall toll the fourteen (14) day time period to
      file objections pursuant to L.R. 72.1(b). The Court will decide
      motions for reconsideration or reargument on submission of the
      papers, without oral argument, unless the Court directs
      otherwise.


                                       2
not previously available, or (3) the need to correct a clear error of law or

prevent manifest injustice.” In re C-TC 9th Ave. P’ship, 182 B.R. at 3

(citation omitted). “[A] motion to reconsider should not be granted where

the moving party seeks solely to re[-]litigate an issue already decided.”

Shrader, 70 F.3d at 257.

      Fair’s motion papers are difficult to decipher. He makes no effort

whatsoever to meet the standard for reconsideration, yet he argues that his

“Affidavit of Defense” was intended as some sort of discovery tool to assist

him in substantiating his claim. (Dkt. No. 17 at 2.) He contends that the

court is without jurisdiction and that to proceed in the absence of

jurisdiction, the court would be engaged in treason. (Id. at 3.) Finally, he

asserts that he never consented to adjudication of his action by a

magistrate judge. (Id. at 4.)

      Fair has failed to meet the stringent standard necessary for

reconsideration. His arguments are irrelevant, incorrect, and/or overlook

the basis upon which his claims were dismissed. (Dkt. No. 10 at 9-18.)

Accordingly, his motion, (Dkt. No. 17), is denied.

      Accordingly, it is hereby

      ORDERED that Fair’s motion for reconsideration (Dkt. No. 17) is

                                       3
DENIED; and it is further

     ORDERED that the Clerk provide a copy of this Order to Fair in

accordance with the Local Rules.

IT IS SO ORDERED.

February 26, 2019
Albany, New York




                                   4
